Citation Nr: 1222480	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, prior to August 23, 2007.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder, on and after August 23, 2007.

3.  Entitlement to an effective date prior to August 23, 2007 for the award of a 50 percent rating for posttraumatic stress disorder.

4.  Entitlement to an effective date prior to March 15, 2006 for the grant of service connection for posttraumatic stress disorder.

5.  Entitlement to a total rating based on individual unemployability prior to January 7, 2010.



REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

With respect to the issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to August 23, 2007, and entitlement to a rating in excess of 50 percent for posttraumatic stress disorder on and after August 23, 2007, this case comes to the Board of Veterans' Appeals (Board) on appeal a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In regards to the issue of entitlement to an effective date prior to August 23, 2007 for the award of a 50 percent rating for posttraumatic stress disorder and the issue of entitlement to an effective date prior to March 15, 2006 for the award of service connection for posttraumatic stress disorder, these issues come to the Board on appeal from a November 2008 rating decision by the RO.  

Although an appeal was not specifically perfected with regard to the issue of entitlement to an effective date prior to March 15, 2006 for the grant of service connection for posttraumatic stress disorder, the regulations implicated by the perfected appeal regarding entitlement to an effective date prior to August 23, 2007 for the award of a 50 percent rating for posttraumatic stress disorder require VA to address this issue.

As a result of the April 2011 VA examination, the examiner opined that the Veteran's recurrent, moderate major depressive disorder was secondary to his service-connected posttraumatic stress disorder.  As such, the Board finds that a claim of entitlement to service connection for major depressive disorder, to include as secondary to posttraumatic stress disorder, has been raised by the record, but has not yet been addressed by the RO.  Consequently, the claim is not within the Board's jurisdiction and, thus, cannot be adjudicated herein.  As such, the Board refers this claim to the RO for the appropriate action.

This issue of entitlement to a total disability rating prior to January 7, 2010 will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 23, 2007, the Veteran's posttraumatic stress disorder was manifested by difficulty with anger management; angry outbursts; nightmares, which he sometimes physically acted out; difficulty sleeping; intrusive thoughts; irritability; easily frustrated; difficulties finishing projects; hypervigilance; upset when reminded of stressors; depression; subjective inability to concentrate; subjective memory impairment; subjective inability to following complex directions; anxiety; panic attacks; fear; suspiciousness; delusions; abnormal abstract thinking; mild memory impairment; and mood swings.

2.  On and after August 23, 2007, the Veteran's posttraumatic stress disorder was manifested by nightmares; flashbacks; hypervigilance; triggering events; social avoidance and/or isolation; hypersensitive to perceived criticism; suspiciousness; negative self-image; hostility; depression; anxiety; obsessive rumination; paranoia; episodes of cognitive confusion and disorganization; helplessness; hopelessness; powerlessness; anxious arousal; anger; irritability; intrusive thoughts; episodes of disassociation; dysphoric mood; difficulties sleeping; concentration deficit; lack of energy; hypervigilance; panic attacks; memory impairment; excessive startle response; difficulties with impulse control; diminished interest in activities; suicidal thoughts; excessive startle response; obsessive rituals; feelings of detachment; impairment of short- and long-term memory; and panic attacks.

3.  The Veteran submitted an original claim of entitlement to service connection for posttraumatic stress disorder in March 1997, which was denied in a September 1997 rating decision.  The Veteran received notice of the September 1997 rating decision and notice of his appellate rights.

4.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder in March 2006.  The RO reopen and granted service connection for posttraumatic stress disorder via a July 2006 rating decision.

5.  Between the September 1997 rating decision and the March 2006 claim, the Veteran did not submit any documents to VA, and no documents were otherwise associated with his claims file during that time period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not more, for posttraumatic stress disorder prior to August 23, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 50 percent for posttraumatic stress disorder on and after August 23, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  An effective date prior to August 23, 2007 for the award of a 50 percent rating for posttraumatic stress disorder is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

4.  An effective date prior to March 15, 2006 for the grant of entitlement to service connection for posttraumatic stress disorder is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claims of entitlement to increased ratings and earlier effective dates arise from his disagreement with the initial ratings and initial effective dates assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, regarding the Veteran's claims of entitlement to ratings in excess of those already assigned to his service-connected PTSD, the Veteran was provided a VA examination in June 2006, March 2008, December 2009, and April 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners took into account the Veteran's statements and relevant treatment records, and performed thorough clinical evaluations, which allowed for fully-informed evaluations of the claimed disability.  Id.  

The Veteran was not provided VA examinations pursuant to either of his claims of entitlement to earlier effective dates.  A VA examination would not provide relevant evidence regarding when VA received his claims or whether there were previous submitted formal or informal claims.  As such, the Board finds that no additional assistance is required to fulfill VA's duty to assist regarding these issues.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Also, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As such, the Board finds that VA's duty to assist has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from June 1965 to December 1968.  The Veteran submitted a claim of entitlement to service connection for PTSD in March 1997, which was denied in a September 1997 rating decision.  In March 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD.  Ultimately, in a July 2006 rating decision, the RO reopened and granted the Veteran's claim of entitlement to service connection for PTSD, and a 30 percent rating was assigned thereto, effective March 15, 2006.  The Veteran appealed seeking a higher initial rating.  In a November 2008 supplemental statement of the case, the rating assigned to the Veteran's service-connected PTSD was increased to 50 percent, effective August 23, 2007.  This rating increase and effective date were then effectuated in a November 2008 rating decision.  The Veteran then perfected an appeal of the November 2008 rating decision, seeking both a rating in excess of 50 percent and an effective date prior to August 23, 2007 for the award of a 50 percent rating for his service-connected PTSD.  As such, claims of entitlement to an initial rating in excess of 30 percent for PTSD, prior to August 23, 2007, entitlement to a rating in excess of 50 percent for PTSD, on and after August 23, 2007, and entitlement to an effective date prior to August 23, 2007 for the award of a 50 percent rating for PTSD, have been certified to the Board for appellate review.  Further, as discussed above, the regulations implicated by the Veteran's claim of entitlement to an effective date prior to August 23, 2007 for the award of 50 percent for his service-connected PTSD requires VA address entitlement to an effective date prior to March 15, 2006 for the grant of service connection for PTSD.  As such, this claim will also be addressed herein.

I.  Increased Ratings for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's appeal is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A.  Prior to August 23, 2007

Evidence associated with the Veteran's claims file demonstrated that he participated in a 6-week VA PTSD program beginning in February 2005.  A February 7, 2005 treatment report showed that the Veteran discussed his relevant history, including his family, substance abuse, employment, military career, and education.  

A February 18, 2005 VA treatment report demonstrated that the Veteran complained of problems with relationships, anger, and nightmares about his service.  After discussing his inservice experiences, the Veteran stated that he had nightmares from 2 or 3 times a week to nightly.  He stated the frequency of his nightmares increased since he stopped working because he had more time on his hands.  He endorsed difficulty sleeping, and stated that his service was always at the forefront of his mind even though he tried to block out his memories.  The Veteran stated that he was single, but that he was close to some of his siblings and other extended family.  He reported having 2 daughters with whom he had good relationships.  One was his biological daughter, the other was a step-daughter.  He adopted his step-daughter and raised both her and his biological daughter after his first divorce, at which time his daughters were 3 and 5 years old.  He stated that he received good support from them while he was in the treatment program.  He said he was married and divorced 7 times between 1969 and 1989, and that he had been single for the 16 years prior to this treatment session.  The Veteran stated that he abused alcohol during his active duty service and until the 1980's.  He said that he ceased abusing alcohol due to religious convictions, but said that he continued to use alcohol for "medicinal purpose," which represented drinking a bottle of wine in a single sitting or a bottle of scotch in 3 days.  He claimed that these episodes were infrequent, with as much as several months occurring in between.  A mental status examination showed the following:  neatly dressed and groomed; cooperative; conversed easily; alert; oriented; intact recent and remote memories; good attention and concentration; no psychosis; no hallucinations or delusions; good eye contact; previous suicidal ideations, but no planning or threats; euthymic mood; difficulty sleeping; and nightmares.  The diagnosis was PTSD, with a GAF score of 55.

A February 28, 2005 VA treatment report demonstrated that the Veteran was in the second week of the 6-week program.  He stated that he was doing well overall, and that he felt as though his time in the program was beneficial.  He endorsed an increase in headaches that he attributed to stress and/or tension and "thinking about things."  He said that he discussed some of his treatment to his daughters, which he characterized as positive.  The Veteran reported using anger management tools to successfully avoid a confrontation.  A mental status examination demonstrated that the Veteran was neatly dressed and groomed; cooperative; able to converse easily; alert; oriented; demonstrated no evidence of psychosis; exhibited appropriate eye contact; appropriate affect; euthymic mood; denied suicidal ideations; and endorsed decreased sleep.  The diagnosis was PTSD, with a GAF score of 55.

A March 15, 2005 VA treatment report demonstrated that the Veteran felt as though he was "making progress" since starting the program, including learning how to open up and trust people, and said that he continued to work on anger management.  The Veteran stated that he had good support from his daughter and continued to talk with her every day.  He denied problems with nightmares over the previous week, but that his sleep was still erratic, varying between 3 and 6 hours nightly.  He endorsed church activities being an important part of his life.  A mental status examination demonstrated the following symptoms:  alert and oriented; calmly seated; neatly groomed and dressed; cooperative; attentive; normal eye contact; no psychomotor retardation or agitation; fluent and spontaneous speech of a normal rate, rhythm, and volume; an euthymic and appropriate affect; "mostly good" mood; no suicidal or homicidal ideations; no audio or visual hallucinations; logical and coherent thought processes; average intellect; good insight; nightmares less than once per week; and trouble sleeping.  The diagnosis was PTSD with episodic alcohol abuse, with a GAF score of 55.

Another March 2005 VA treatment report demonstrated that the Veteran believed that participating in PTSD group therapy had been very beneficial, and that he had learned some techniques to better handle situations.  He felt able to open up to the other participants in the group and clinicians.  He endorsed continued, but decreased, nightmares.  The Veteran stated that he had "good" family support, and often talked with his daughter or other family member about his treatment.  Further, the Veteran stated that church functions were "very important" to him, and that he felt hopeful about the future.  A mental status examination revealed the following symptoms:  alert; oriented; neatly groomed and dressed; sitting calmly; cooperative; attentive; normal eye contact; no psychomotor retardation or agitation; fluent and spontaneous speech of normal rate rhythm, and volume; euthymic, appropriate affect; a "good, hopeful" mood; no suicidal or homicidal ideations; no audio or visual hallucinations; logical and coherent thought processes; average intellect; good insight; nightmares; and difficulty sleeping.  The diagnosis was PTSD, with a GAF score of 55.

Later during the 6-week program, a March 21, 2005 VA treatment report revealed that the Veteran stated that the previous couple of days had been difficult for him because the end of the program was nearing.  He stated that he felt overwhelmed at times with all that he had learned and how it applied to his life.  He said he was working on forgiveness, stated that he thought that the future was "hopeful," and believed that the program was helpful.  He expressed a plan to attend follow-up group meetings.  The Veteran also endorsed trouble sleeping and occasional nightmares.  A mental status examination demonstrated symptoms that mirrored those from the March 15, 2006 mental status examination.  The diagnosis continued to be PTSD, with a GAF score of 55.  Axis IV of the diagnosis demonstrated that the Veteran's weaknesses were unemployment, history of divorces, and having few friends, while his strengths were support from his daughter, willingness for treatment, and consistent attendance and participation in treatment.

According to a March 24, 2005 group therapy treatment report, the Veteran was very active during the session.  He endorsed a continued need to work through old feelings and unfinished business.  His affect was deemed positive throughout the session.  The doctor stated that the Veteran had made good progress with respect to releasing thoughts that led to anger and guilt, and had improved his interpersonal skills and methods of coping with anxiety.

A March 28, 2005 treatment report demonstrated that the Veteran completed the 6-week program.  During the final week of the program, the Veteran appeared "less anxious."  He expressed a desire to participate in an aftercare program, but that the frequency of his attendance would likely be limited by commuting costs.  He endorsed uncomfortable feelings about returning home and how he would deal with "things."  However, the Veteran was positive about the program and positive about what he learned over the course of the 6 weeks.

In April 2005, the Veteran appeared for an individual PTSD therapy session.  He reported using the "tools" he learned during the 6-week treatment program.  He stated that these tools were helping with his relationships at home.  The Veteran had no new complaints.  A brief mental status examination revealed the following symptoms:  neatly dressed and groomed; cooperative; conversant; good eye contact; and no suicidal or homicidal ideations.  The diagnosis was PTSD with a GAF of 60.

An October 2005 treatment report demonstrated that Veteran appeared for an individual PTSD therapy session.  He endorsed an increased difficulty with getting along with people, and that he stopped attending his group therapy session as a result.  He also reported stopping volunteer work due to frustration with the other people.  The Veteran stated that "many past issues" had arisen since completing the 6-week treatment program, but did not further elaborate.  He said he was lonely and expressed an interest in being in another relationship "someday."  The Veteran stated that he experienced nightmares that he acted out "at times."  The diagnosis was PTSD, no GAF score was assigned.

A VA treatment report dated later in October 2005, demonstrated that the Veteran appeared for an individual PTSD therapy session.  The Veteran reported being "more" irritable and that he was not sleeping well.  He claimed that he had "more issues" since completing the 6-week treatment course.  The Veteran was neatly dressed and groomed.  He was cooperative and conversant, with good eye contact.  He denied suicidal and homicidal ideations.  The diagnosis was PTSD, with a GAF of 55.

According to documents associated with his claims file, the Veteran applied for and was granted entry into a VA residential rehabilitation PTSD treatment program, with a start date of January 16, 2006.  On the date of the Veteran's admission into the program, he underwent an assessment that assigned scores between 1 and 4 to various aspects of the Veteran's ability to function.  A score of 4 represented "good functioning"; 3 was "mildly impaired functioning"; 2 was "moderately impaired functioning"; and 1 was "seriously impaired functioning."  This assessment resulted in scores of 4 for every tested aspect, with the exception of the Veteran's use of smoking materials safely and smoking in designated areas; budgeting money appropriately; paying bills on time; and the availability of transportation, each of which was assigned a score of 3.  Significantly, the Veteran received scores of 4 for each tested aspect regarding basic verbal communication skills, family support, and occupation.

On January 17, 2006, an initial assessment of the Veteran's cognitive abilities and limitation to treatment demonstrated the following symptoms:  alert; oriented; able to attend to a task; would benefit from recreational therapy groups; no problem with short-term memory or concentration; able to following complex directions; no hallucinations; nightmares; appropriate judgment; and "some" insight into his psychiatric symptoms.  He avoided social functions and endorsed having limited social support system, relying on himself, siblings, and daughters for support.  In social situations, the Veteran reported feeling uncomfortable and a desire to leave as soon as possible.  He discussed positive and negative aspects of himself.  He also stated that he did not trust other people.  With respect to problem solving, the Veteran looked for alternative solutions when attempting to solve a problem, but was easily frustrated.  He acknowledged problems with anger control and angry outbursts.

A January 17, 2006 social worker assessment demonstrated that the Veteran wished to "learn to trust and deal with his emotions."  He reported that his hobbies included attending car shows.  He also stated that his parents were deceased, that he continued to maintain "healthy" relationships with his siblings, and that he had "close" relationships with his 2 daughters, one of which he spoke to on a daily basis, the other on a monthly basis.  The Veteran also reported that he had been married and divorced 7 times, and that he quit his job in 1998, but that he was looking for work.  He endorsed a history of substance abuse, including alcohol, marijuana, and "uppers," but that he had been sober for approximately 20 years.

A January 17, 2006 VA mental health consultation report demonstrated a history of PTSD, and that the Veteran reported that he was "okay."  The Veteran stated that he was single, had been divorced, and that he had 2 children with which he had "pretty good" relationships.  He also stated that he had a good relationship with his granddaughter.  He then reported that he spent about 7 to 8 hours per week interacting with family.  He stated that he considered going to church, reading the newspaper, and watching television fun.  He reported no further interest in previous hobbies such as fishing, hunting, snow skiing, and golf.  Objective symptoms observed during the consultation were as follows:  well dressed and groomed; appropriate communication; and fair eye contact.  He stated that he was easily bored, did not usually trust people, did not like to learn new things, got frustrated easily, did not finish projects, and did not like the person he was at the time of this consultation.  Ultimately, it was determined that the Veteran exhibited fair communication skills and good insight to personal weaknesses, and that he would be a good candidate for the treatment program.

On February 9, 2006, the Veteran underwent a PTSD screening as part of an overall Interdisciplinary Team assessment for admission into the residential rehabilitation treatment program.  A mental status examination revealed the following symptoms:

Upon admission and to date, affect has been generally broad.  Eye contact good during conversation.  Dress appropriate.  Speech fluid and logical.  Though process clear.  He was oriented in all spheres.  Attention, reasoning, judgment, and memory appear within normal limits (he reports his overall concentration/attention as 'average' and his overall memory as 'poor').  No auditory or visual hallucinations were reported.  No delusions appear to be present.  He denied current suicidal intent and reported no history of suicide attempt.

Additionally, the PTSD screen demonstrated that the Veteran's re-experiencing symptoms appeared to be slightly more intense than avoidance and arousal symptoms.  He endorsed nightmares and becoming upset at stressor reminders.  He felt isolated from other people, emotional numbing, sense of a foreshortened future, and he avoided things/situations that could be stressor reminders.  He exhibited irritability, hypervigilance, and had difficulties with sleep.  Ultimately, the diagnoses were PTSD and major depressive disorder, with a GAF score of 45.  

During the 7-week program, the Veteran participated in a series of group therapy sessions designed to increase mindfulness and psychological acceptance.  At the conclusion of the sessions, the Veteran was deemed to have been "minimally" successful in achieving these goals.  Additionally, VA treatment reports dated in February and March 2006 demonstrated that the Veteran was able to successfully participate in group outings, one to a flea market, the other a movie.

A March 3, 2006 VA residential rehabilitation treatment program note demonstrated that the Veteran was discharged after "successful completing" the PTSD program.  At the outset of the program, the Veteran identified 2 main goals:  increased management of anger and increased management of intrusive thoughts.  He attributed his progress toward these goals to various tools he learned during the program.

Upon discharge from the program on March 13, 2006, a discharge summary repeated the diagnoses and findings from the February 9, 2006 PTSD screen, including the findings from the mental status examination.

In April 2006, the Veteran submitted a statement wherein he provided a detailed account of his active duty service.  He also stated that he participated in a VA PTSD treatment program in February 2005.  Following completion of the program, the Veteran stated that he was trying to improve his relationships with his children.

In June 2006, the Veteran underwent a VA psychological examination during which the Veteran reported that PTSD symptoms began 39 years prior without further elaboration.  He then stated that he had experienced trouble sleeping for 30 years, which consisted entirely of nightmares.  The Veteran stated that he would wake up standing on his bed or other piece of furniture, swinging and fighting.  He stated that his PTSD symptoms occurred "constantly," and the effects his symptoms had on daily functioning were hypervigilance, isolation, and poor relationships.  The Veteran then discussed his relevant medical history, pre-military history, and military history.  Regarding his post-service history, the Veteran stated that he was involved in an assault in 1999, but that the charges were dropped.  He also stated that he attended 2 semesters of college.  The Veteran stated that he experienced too much pressure during his post-service employment, and that his relationships with co-workers and supervisors were poor.  He stated that his relationship with his parents before they passed was good, and that his relationship with his siblings was good.  He also stated that he was divorced, did not have a current significant other, and had a good relationship with his children.  He claimed that, since the onset of his psychiatric symptoms, it was difficult for him to have a "deep and enduring" relationship with "anyone."  He claimed he experienced confrontations with others, sometime physical; hypervigilance; isolations; depression; nightmares; and uncontrollable anger.  The Veteran then discussed his inservice stressors.

A mental status examination demonstrated that the Veteran was a reliable historian and revealed the following symptoms:  orientation within normal limits; appropriate appearance and hygiene; appropriate behavior; no suicidal or homicidal ideations; no hallucinations; communication and speech within normal limits; no obessional rituals; abnormal affect and mood, with findings of anxiety "all the time" to the point of being unable to function; poor concentration; uncontrollable panic attacks more than once per week; extreme fear; suspiciousness; delusions; appropriate thought processes; unimpaired judgment; abnormal abstract thinking based on a claimed inability to interpret proverbs; and mild memory impairment.  Ultimately, the diagnosis was PTSD, with a GAF score of 50.  The examiner then opined:

[The Veteran] is mentally capably of managing benefit payments in his own best interest.  Mentally, he does not have difficulty performing activities of daily living.  The best description of the [Veteran]'s current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The above statement is supported by the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events[,] and disturbance in motivation and mood, difficulty establishing and maintaining work and social relationships.  He has difficulty understanding complex commands because of PTSD[.]  He appears to pose no threat of persistent danger or injury to self or others.

In September 2006, the Veteran submitted a statement wherein he provided additional details regarding his PTSD symptoms.  He stated that, following a night of interrupted sleep due nightmares, he was tired, had feelings of sorrow and depression, and no longer cared whether he lived or died.  He attributed his lack of caring regarding whether he lived or died to despair, hopelessness, anguish, and pain.  He then stated that he experienced panic attacks almost daily and "sometimes" more than once in a day.  He reiterated that he was married and divorced 7 times, which he asserted was evidence of his inability to have a relationship with someone.  He also asserted that he was only able to keep a job for 29 years because he was a member of a union, which protected him from being fired.  He claimed that altercations, some physical, were a "common" part of his work day, and that he was involved in 3 altercations within a week of writing this statement while volunteering at a food bank.  He then stated that he had difficulty understanding complex commands and asked questions until he had "infuriated" everyone.  He characterized this behavior as "circumlocutory."  The Veteran then discussed his memory problems, including forgetting appointments, which he compensated for by leaving notes at his front door as reminders.

According to an October 2006 psychiatric note, the Veteran report doing "some what better" than had been lately.  He apparently fractured his right ankle two weeks before this appointment, which made him feel more depressed than normal.  The Veteran stated that he participated in an overnight trip with a singles group that he found enjoyable.  He reported that he planned to spend more time with his daughter and grandson, and planned to attend group therapy sessions more frequently.  The diagnosis was PTSD, with a GAF score of 60.

According to a January 2007 VA psychiatric note, the Veteran was seen for a follow-up visit.  He reported that he was "doing better," but that he was depressed "at times."  He stated that he was attending group therapy sessions more regularly, which he found helpful.  The Veteran did not report any new complaints.  He was neatly dressed and groomed.  The Veteran was cooperative and conversant, with good eye contact.  He denied suicidal and homicidal ideations.  The diagnosis was PTSD, with a GAF score of 60.

In his May 2007 substantive appeal, the Veteran stated that he was a danger to himself or someone else.  Specifically, he claimed that he brandished his pistol to ward off truck drivers and anyone who he felt was endangering his life.  He also claimed that he thought about ramming his personal vehicle into an 18-wheeled truck or off an overpass.  He stated that he was "so tired of failing in relationships" with his family, acquaintances, and "mere strangers."  He said that he bathed "very seldom any more," and that he was unable to complete projects.  He endorsed mood swings, and asserted that his mood swings prevented him from working.

A July 2007 VA treatment report demonstrated that the Veteran complained of an inability to sleep well lately, but that this had been going on "for a long time."  The Veteran stated that his inability to sleep well made him more irritable and prone to "road rage."  He requested a prescription for a sleep aid.  A mental status examination revealed symptoms that were unchanged from April 2005.  The diagnosis was PTSD, with a GAF of 60.

Prior to August 23, 2007, the Veteran was predominantly assigned GAF scores of 55.  He was also assigned a GAF score of 45 during the 7-week treatment program from January to March 2006, and a single GAF score of 50 thereafter.  His GAF scores then improved to 60.  These scores indicated that the Veteran generally experienced moderate symptoms or moderate difficulty in social, occupational or school functioning, but also experienced serious symptoms or serious impairment in social, occupational, or school functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95.
	
Prior to August 23, 2007, the Veterans PTSD was marked by the following symptoms:  difficulty with anger management; angry outbursts; nightmares, which he sometimes physically acted out; difficulty sleeping; intrusive thoughts; irritability; easily frustrated; difficulties finishing projects; hypervigilance; upset when reminded of stressors; depression; subjective inability to concentrate; subjective memory impairment; subjective inability to following complex directions; anxiety; panic attacks; fear; suspiciousness; delusions; abnormal abstract thinking; mild memory impairment; and mood swings.

In May 2007, the Veteran alleged that he thought about harming himself or others by ramming his vehicle into an 18-wheeled truck or off an overpass.  He also stated that he brandished a firearm when threatened, and alleged that he bathed "very seldom."  These statements are contradicted by the other evidence of record.  Specifically, mental status examinations of record prior to August 23, 2007 consistently demonstrated that the Veteran denied suicidal and homicidal ideations, and consistently found the Veteran to be neatly dressed and groomed.  Significantly, the Veteran submitted the statement the month after the denial of his claim was continued in an April 2007 statement of the case, which suggests that the Veteran was exaggerating his symptoms in order to obtain a higher rating.  Based on the above, the Board finds that the Veteran's May 2007 statements to be incredible and, thus, will not be considered herein.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(holding that, in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran ).

Prior to August 23, 2007, the Veteran stated that he had relationship difficulties, including being married and divorced 7 times between 1969 and 1989, after which he remained single.  He claimed that, since the onset of his psychiatric symptoms, it was difficult for him to have a "deep and enduring" relationship with "anyone."  He also said that he felt isolated from other people, emotional numbing, and a sense of a foreshortened future.  Further, the Veteran stated that he did not trust people, and endorsed an increased difficulty with getting along with people.  However, he also stated that he was lonely and expressed an interest in being in another relationship "someday."  The Veteran said that he avoided social functions and endorsed having limited social support system, relying on himself, his siblings, and his daughters for support.  

With respect to his familial relationships, the Veteran stated that he was close to some of his siblings and other extended family.  He reported that he spent about 7 to 8 hours per week interacting with family.  The Veteran described his relationships with his siblings as "healthy."  He also reported having 2 daughters with whom he had good or close relationships.  Additionally, the Veteran stated that he discussed some of his PTSD treatment with his daughters or other family members, and stated that he received good support from them while he was in the treatment programs.  The Veteran also reported having a good relationship with his granddaughter.  

He reported that his hobbies included attending car shows, and that he enjoyed going to church, reading the newspaper, and watching television.  He reported no further interest in previous hobbies such as fishing, hunting, snow skiing, and golf.  

Additionally, prior to August 23, 2007, other objective findings included the following:  neatly dressed and groomed; cooperative; conversed easily; alert; oriented; no psychosis; "good," "normal," and "appropriate" eye contact; no suicidal or homicidal ideations; "euthymic," "appropriate," and "generally broad" affect; "euthymic," "mostly good," or "good, hopeful"  mood; no psychomotor retardation or agitation; fluent and spontaneous speech of a normal rate, rhythm, and volume; no audio or visual hallucinations; logical and coherent thought processes; average intellect; good insight; no obessional rituals; and appropriate judgment.

Based on the above, including the various GAF scores assigned, the Board finds the symptoms associated with the Veteran's service-connected PTSD more closely approximated the criteria for a 50 percent rating for the entire period prior to August 23, 2007.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011); Fenderson, 12 Vet. App. at 126.  

The Board finds that an initial rating in excess of 50 percent is not warranted prior to August 23, 2007 because evidence of record did not demonstrate that the symptoms associated with the Veteran's service-connected PTSD more closely approximated the criteria for a higher rating.  38 C.F.R. § 4.7.  Specifically, prior to August 23, 2007, the Veteran's PTSD was not manifested by symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation, neglect of personal appearance and hygiene; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Consequently, the Board finds that the criteria for evaluation of 50 percent, but not more, for the Veteran's service-connected PTSD have been met throughout the appellate period prior to August 23, 2007.  Id.

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Diagnostic Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture prior to December 22, 2010, did not more nearly approximate the criteria for either of those ratings.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a 50 percent rating, but not more, for the Veteran's service-connected PTSD have been met for the entire appellate period prior to August 23, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411.

B.  On and After August 23, 2007

In a letter dated on August 23, 2007, D.O.B., Ph.D., discussed the findings from a psychological evaluation administered the previous day.  During the evaluation, the Veteran discussed his military service, including his duties.  He then stated that he had a fear of being drowned in blood, which he associated with a particular inservice stressor.  The Veteran then reported what Dr. D.O.B. characterized as a pattern of immediate onset PTSD symptoms subsequent to the Veteran's active service discharge, including nightmares, flashbacks, hypervigilance, triggering events, and social avoidance.  The Veteran stated that he was divorced 7 times, and that he carried a pistol with him at all times.  Additionally, the Veteran reported that he had a history of alcohol abuse, and that the primary reason he was able to hold a job was his union affiliation.  The Veteran claimed that the union protected him from being fired due to verbal and physical altercations.  The Veteran then stated that, over the past 7 or 8 years, he became increasingly more withdrawn from people, and that he found it difficult to interact with people.  Moreover, the Veteran stated that his activities are primarily focused on avoidance of other people and watching television.  Dr. D.O.B. stated that the Veteran was hypersensitive to perceived criticism, suspicious of other people, and disliked indifferent treatment.  The doctor then reviewed the Veteran's relevant treatment records before administering several clinical examinations.  Results of the clinical examination demonstrated the following symptoms:  avoidant behaviors, to the point of self-isolation; negative self-image; suspiciousness; hostility; depression; anxiety; obsessive rumination; episode of paranoid seclusion; episodes of cognitive confusion and disorganization; helplessness; hopelessness; powerlessness; anxious arousal; anger; irritability; intrusive thoughts; episodes of disassociation; dysphoric mood; difficulties sleeping; concentration deficit; lack of energy; hypervigilance; panic attacks; memory impairment; excessive startle response; and difficulties with impulse control.  Significantly, during these clinical examinations, the Veteran also reported "frequent" suicidal ideations, and both auditory and visual hallucinations and paranoid delusions.  Ultimately, the diagnoses were PTSD, choric; major depressive disorder, recurrent; and Bipolar Disorder; with an Axis II diagnosis of borderline personality disorder.  The assigned GAF score was 50, which Dr. D.O.B. said represented "serious and impairing psychological symptoms, chronic."

In December 2009, the Veteran underwent a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The Veteran reported intrusive thoughts; nightmares; difficulty sleeping; concentration difficulties; diminished interest in activities; periods of depression every few months, accompanied by suicidal thoughts; anger; and avoidance behaviors.  The Veteran stated that, since returning from Vietnam, he has felt detached from others.  Moreover, he discussed a history of angry outbursts, especially when attempting to stop taking psychiatric medication.  With respect to his social history, the Veteran reiterated that he had been married and divorced 8 times, and continued to be single since his last divorce 20 years prior.  He maintained relationships with his adult daughters and his grandchildren.  He said that he was especially close to his youngest grandson.  The examiner concluded that the Veteran's social functioning has not changed since the last VA examination.  With respect to his occupation history, the Veteran stated that he had not worked since 1999, and that he did not do much of anything.  He stated that he spent most of his time at home watching television, but also went to church.  He reported that he attempted to engage in volunteer work, but that he found himself in confrontations with other people.  The examiner found that the Veteran was able to maintain personal hygiene and perform basic activities of daily living.  The examiner concluded that the Veteran's occupational functioning has not changed since the last VA examination.  A mental status examination revealed the following symptoms:  causally, but appropriately dressed; good personal hygiene; oriented; affect congruent with mood, which was initially bright with a good sense of humor; excellent eye contact; no homicidal ideations or intent, but expressed concern over anger management; no thought disorder in terms of derailment, tangentiality, or circumlocution; no hallucinations or delusions; no impairment of thought processes or communication; and sleep difficulties.  Although the mental status examination revealed a bright affect and a good sense of humor, the Veteran stated that he used humor to avoid painful thoughts and feelings.  The Veteran endorsed periods of depression as well as occasional suicidal ideation with no intent or plan.  Additionally, the Veteran complained of difficulties with concentration, memory, and attention, however, tests demonstrated that each were within normal limits.  The diagnosis was PTSD with depressed mood, and a GAF score of 65 was assigned.  The examiner then opined:

There have been no periods of remission.  The Veteran continues to have intrusive thoughts, memories, and recurrent nightmares of traumatic experiences in Vietnam.  He avoids thoughts, feelings, conversations, and activities that remind him of those experiences.  He also continues to feel detached from most people and has an ongoing decreased interest in activities.  Persistent symptoms of increased arousal include difficulty sleeping and concentrating as well as hypervigilant when he hears a noise, especially at night if hears any noise outside.  As noted above, the Veteran has a history of depression and alcohol abuse which are secondary to the [PTSD]...The Veteran continues to have considerable impairment with respect to social and occupational functioning related to his problem with angry outbursts and difficulty concentrating.  There has been no change in social and occupational functioning since the last examination.

It is this examiner's opinion that the Veteran's [PTSD] effects the Veteran's ability to engage in employment to the extent that he has difficulty concentrating and getting along with others.

In April 2011, the Veteran underwent another VA psychiatric examination.  As a result of the examination, the examiner found that the Veteran's PTSD was productive of the following symptoms:  depressed mood; anxiety; chronic sleep impairment; and impairment of short- and long-term memory.  Significantly, the examiner determined that the Veteran's PTSD was not manifested by the following symptoms:  panic attacks occurring weekly or less often; suspiciousness; mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty or inability to establishing and maintaining effective work and social relationships; suicidal ideations; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affective the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; gross impairment of thought process; persistent delusion or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. The diagnosis was PTSD, with a GAF score of 60.  The examiner then found that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced liability and productivity.  However, the examiner opined that the symptoms related to the Veteran's nonservice-connected major depression effected his ability to work, but added that hypervigilance and irritability, which were symptoms associated with the Veteran's PTSD, also negatively impacted his ability to work.

In April 2012, the Veteran testified at a Board hearing as to the severity of his service-connected PTSD.  The Veteran first testified about the symptoms he was experiencing in 1997 and 1998.  He testified that he was only able to keep his job for as long as he did given the solitary nature of the work and because the union protected him.  He testified that, after he divorced from his first spouse, he raised his 2 daughters on his own.  While raising them, the Veteran stated that he kept firearms in his house, but eventually donated them to a church benefit.  He stated that he participated in "a lot of clubs and things," and then started attending large church functions.  The Veteran also testified about the last few years he worked and how additional time away from work resulted in increased symptoms.  He then generally discussed his life after he stopped working.  The Veteran was specifically asked if he thought his PTSD symptoms were worse or better compared to 2005, to which he responded, better.  At the time of the hearing, the Veteran stated that his PTSD was manifested by responses to stimuli that reminded him of inservice stressors; avoidance of reminders, such as odors and war movies; nightmares; hypervigilance; excessive startle response; intrusive thoughts; paranoia, stress; obsessive rituals; and anger.  Significantly, the Veteran said that he was "never one to have a whole lot of panic attacks," but that he started experiencing them several months prior to this hearing when his medications were changed.

On and after August 23, 2007, the Veteran was assigned GAF scores began at 50, and improved to 60 and 65.  A GAF score of 50 indicates serious symptoms, whereas GAF scores of 60 to 65 represents mild to moderate symptoms.  DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95.
	
On and after August 23, 2007, the Veteran's PTSD was marked by nightmares; flashbacks; hypervigilance; triggering events; social avoidance and/or isolation; hypersensitive to perceived criticism; suspiciousness; negative self-image; hostility; depression; anxiety; obsessive rumination; paranoia; episodes of cognitive confusion and disorganization; helplessness; hopelessness; powerlessness; anxious arousal; anger; irritability; intrusive thoughts; episodes of disassociation; dysphoric mood; difficulties sleeping; concentration deficit; lack of energy; hypervigilance; panic attacks; memory impairment; excessive startle response; difficulties with impulse control; diminished interest in activities; suicidal thoughts; excessive startle response; obsessive rituals; feelings of detachment; and impairment of short- and long-term memory.  Significantly, the Veteran said that he was "never one to have a whole lot of panic attacks," but that he started experiencing them several months prior to the April 2012 Board hearing when his medications were changed.

He maintained relationships with his adult daughters and his grandchildren.  The Veteran testified that he walked his granddaughter down the aisle at her wedding, an event he described as "great" and "a blessing."  He said that he was especially close to his youngest grandson.

With respect to his occupation history, the Veteran stated that he had not worked since 1999, and that he did not do much of anything.  He stated that he spent most of his time at home watching television, but also went to church.  

The objective evidence of record also demonstrated the following symptoms on and after August 23, 2007:  ability to maintain good personal hygiene; ability to perform basic activities of daily living; causally, but appropriately dressed; oriented; affect congruent with mood, which was initially bright with a good sense of humor; excellent eye contact; no homicidal ideations or intent, but expressed concern over anger management; no thought disorder in terms of derailment, tangentiality, or circumlocution; no hallucinations or delusions; and no impairment of thought processes or communication.  Although a mental status examination revealed a bright affect and a good sense of humor, the Veteran stated that he used humor to avoid painful thoughts and feelings.  

Significantly, the Veteran stated during the April 2012 Board hearing that he thought his PTSD symptoms were better when compared to 2005.  

Based on the above, including the various GAF scores assigned, the Board finds the symptoms associated with the Veteran's service-connected PTSD do not more closely approximate the criteria for a rating in excess of 50 percent rating for the entire period on and after August 23, 2007.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011); Fenderson, 12 Vet. App. at 126.  This is so because the evidence of record on and after August 23, 2007 did not demonstrate that the symptoms associated with the Veteran's service-connected PTSD more closely approximated the criteria for a higher rating.  38 C.F.R. § 4.7.  Specifically, on and after to August 23, 2007, the Veteran's PTSD was not manifested by symptoms such as:  speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation, neglect of personal appearance and hygiene; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran's PTSD may be manifested by some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture on and after August 23, 2007, did not more nearly approximate the criteria for either of those ratings.  38 C.F.R. § 4.7; see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Consequently, the Board finds that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the entire appellate period prior to August 23, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411.

C.  Extraschedular

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.


1.  Prior to August 23, 2007

The Board finds the Veteran's disability picture prior to August 23, 2007 for PTSD, is not so unusual or exceptional in nature as to render the 50 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  Prior to August 23, 2007, the Veteran's PTSD was manifested by difficulty with anger management; angry outbursts; nightmares, which he sometimes physically acted out; difficulty sleeping; intrusive thoughts; irritability; easily frustrated; difficulties finishing projects; hypervigilance; upset when reminded of stressors; depression; subjective inability to concentrate; subjective memory impairment; subjective inability to following complex directions; anxiety; panic attacks; fear; suspiciousness; delusions; abnormal abstract thinking; mild memory impairment; and mood swings.

The Veteran also stated that he had relationship difficulties, including being married and divorced 7 times between 1969 and 1989, after which he remained single.  He claimed that, since the onset of his psychiatric symptoms, it was difficult for him to have a "deep and enduring" relationship with "anyone."  He also said that he felt isolated from other people, emotional numbing, and a sense of a foreshortened future.  Further, the Veteran stated that he did not trust people, and endorsed an increased difficulty with getting along with people.  However, he also stated that he was lonely and expressed an interest in being in another relationship "someday."  The Veteran said that he avoided social functions and endorsed having limited social support system, relying on himself, his siblings, and his daughters for support.  

The Veteran stated that he was close to some of his siblings and other extended family.  The Veteran described his relationships with his siblings as "healthy."  He also reported having 2 daughters with whom he had good or close relationships.  Additionally, the Veteran stated that he discussed some of his PTSD treatment with his daughters or other family members, and stated that he received good support from them while he was in the treatment programs.  The Veteran also reported having a good relationship with his granddaughter.  

He reported that his hobbies included attending car shows, and that he enjoyed going to church, reading the newspaper, and watching television.  He reported no further interest in previous hobbies such as fishing, hunting, snow skiing, and golf.  

Additionally, prior to August 23, 2007, other objective findings included the following:  neatly dressed and groomed; cooperative; conversed easily; alert; oriented; no psychosis; "good," "normal," and "appropriate" eye contact; no suicidal or homicidal ideations; "euthymic," "appropriate," and "generally broad" affect; "euthymic," "mostly good," or "good, hopeful"  mood; no psychomotor retardation or agitation; fluent and spontaneous speech of a normal rate, rhythm, and volume; no audio or visual hallucinations; logical and coherent thought processes; average intellect; good insight; no obsessional rituals; and appropriate judgment.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's PTSD symptoms are more than adequately contemplated by the 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the initial 50 percent disability rating prior to August 23, 2007 more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411.

2.  On and After August 23, 2007

The Board finds the Veteran's disability picture on and after August 23, 2007 for PTSD, is not so unusual or exceptional in nature as to render the 50 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  On and after August 23, 2007, the Veteran's PTSD was manifested by nightmares; flashbacks; hypervigilance; triggering events; social avoidance and/or isolation; hypersensitive to perceived criticism; suspiciousness; negative self-image; hostility; depression; anxiety; obsessive rumination; paranoia; episodes of cognitive confusion and disorganization; helplessness; hopelessness; powerlessness; anxious arousal; anger; irritability; intrusive thoughts; episodes of disassociation; dysphoric mood; difficulties sleeping; concentration deficit; lack of energy; hypervigilance; panic attacks; memory impairment; excessive startle response; difficulties with impulse control; diminished interest in activities; suicidal thoughts; excessive startle response; obsessive rituals; feelings of detachment; impairment of short- and long-term memory; and panic attacks.  

Throughout this period, the Veteran maintained relationships with his adult daughters and his grandchildren.  The Veteran testified that he walked his granddaughter down the aisle at her wedding, an event he described as "great" and "a blessing."  He said that he was especially close to his youngest grandson.

With respect to his occupation history, the Veteran stated that he had not worked since 1999, and that he did not do much of anything.  He stated that he spent most of his time at home watching television, but also went to church.  

The objective evidence of record also demonstrated the following symptoms:  ability to maintain good personal hygiene; ability to perform basic activities of daily living; causally, but appropriately dressed; oriented; affect congruent with mood, which was initially bright with a good sense of humor; excellent eye contact; no homicidal ideations or intent, but expressed concern over anger management; no thought disorder in terms of derailment, tangentiality, or circumlocution; no hallucinations or delusions; and no impairment of thought processes or communication.  Although a mental status examination revealed a bright affect and a good sense of humor, the Veteran stated that he used humor to avoid painful thoughts and feelings.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's PTSD symptoms are congruent with a 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the 50 percent disability rating on and after August 23, 2007 contemplate the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures, both prior to and on and after August 23, 2007, cannot be characterized as exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met in either instance and, thus, the Board finds that the Veteran is not entitled to a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial evaluation in excess of 50 percent prior to August 23, 2007, and a rating in excess of 50 percent on and after August 23, 2007 for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); see also Fenderson, 12 Vet. App. at 126.

II.  Earlier Effective Dates

As discuss above, the Veteran submitted an original claim of entitlement to service connection for PTSD in March 1997.  This claim was denied in a September 1997 rating decision.  In March 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD.  In July 2007, the RO reopened and granted the Veteran's claim, and assigned a 30 percent rating thereto.  Thereafter, the Veteran perfected an appeal.  In November 2008, the rating assigned to the Veteran's service-connected PTSD was increased to 50 percent, effective August 23, 2007.  The Veteran perfected an appeal seeking an earlier effective date for the award of the 50 percent rating.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Following the July 2007 rating decision wherein service connection for PTSD was granted and a 30 percent rating was assigned thereto, the Veteran submitted a September 2006 notice of disagreement, seeking a higher initial rating.  The September 2006 notice of disagreement is, thus, the Veteran's claim of entitlement to an increased rating.  As determined above, the Board found that the Veteran was entitled to a 50 percent rating throughout the appellate period prior to August 23, 2007, the beginning of which occurred before the Veteran's September 2006 notice of disagreement was received by VA.  Accordingly, because the September 2006 notice of disagreement was later than the date entitlement arose, the earliest effective date awardable under the general rule, would be September 25, 2006, the date the Veteran's notice of disagreement was received by VA.  However, herein, the Board has already determined that the Veteran is entitled to a 50 percent rating for his service-connected PTSD prior to September 25, 2006 and, thus, application of the general rule in this instance is moot.  38 C.F.R. § 3.400(o)(1).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The exception to the general rule is applicable only to situations where a veteran had been previously granted entitlement to service connection for a disability and submits a claim of entitlement to an increased rating for that disability.  In the present case, the Veteran's March 2006 claim was for entitlement to service connection for PTSD, not a claim for an increased rating for PTSD.  Although the Board determined above that the September 2006 notice of disagreement was, effectively, the Veteran's claim of entitlement to an increased initial rating, the exception to the general rule is still not applicable.  The analysis undertaken pursuant to the exception to the general rule requires VA to ascertain the earliest date at which it was ascertainable that an increase in a veteran's disability occurred.  Because the Veteran's claim involves an initial rating for this service-connected PTSD, no increase in the severity of the Veteran's PTSD occurred.  As such, the exception to the general rule is not applicable.  38 C.F.R. § 3.400(o)(2).  

Because this is an initial rating case, the Board must apply the laws and regulations pertinent to such claims.  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As determined by the Board above, the Veteran is entitled to a 50 percent rating for PTSD on and after March 15, 2006, the date his service connection claim was received by VA.  The Board will now determine whether the Veteran was entitled to an effective date prior to March 15, 2006 for the grant of service connection. 

The Veteran originally submitted a claim of entitlement to service connection for PTSD in March 1997.  This claim was denied in a September 1997 rating decision.  Although the Veteran received notice thereof and notice of his appellate rights, he did not perfect an appeal.  From September 1997 to March 2006, no documents of any type were associated with the claims file.  As such, the September 1997 rating decision is final based on the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2011).  

In March 2006, the Veteran submitted a claim of entitlement to service connection for PTSD.  Pursuant to his March 2006 claim, the Veteran submitted VA treatment records dating on and after February 7, 2005 that demonstrated ongoing treatment of PTSD.  VA treatment records are considered to be in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Despite the existence of these VA treatment reports, the Board finds that they are not formal or informal claims for service connection for PTSD.  First, the Veteran had not executed a power of attorney for the treating medical professionals to be able to submit claims on his behalf.  See 38 C.F.R. § 3.155(b).  VA treatment reports are medical records created by VA medical professionals; they are not communications from the Veteran, his representative, a Member of Congress, or an agent communicating intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).

Second, the treatment reports merely showed that the Veteran was being treated for PTSD.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  The medical professionals the Veteran saw prior to March 15, 2006, were VA medical professionals; however, this alone is not equivalent to showing that the Veteran intended to file a claim of entitlement to service connection for PTSD on those occasions.  See id. at 33 (holding that, although the veteran had reported anxiety as a result of the service-connected skin disorder, it was not an informal claim for secondary service connection for a psychiatric disorder.)  Even acknowledging that VA must give a sympathetic reading to all potential claims, and considering that VA must interpret a veteran's submissions broadly, the Board is not required to conjure up an issue that was not raised by the Veteran.  Id. 

Further, the mere mention of a condition in a treatment record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); see also 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  Accordingly, a VA treatment record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, service connection for PTSD had not been granted prior to March 15, 2006.  Based on the above, the Board finds that the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD on March 15, 2006.  

Based on the above, the regulations governing the assignment of effective dates with regard to claims to reopen are applicable.  These regulations require VA to assign one of two dates in such cases:  the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

As has already been established, the date of the Veteran's claim to reopen the issue of entitlement to service connection for PTSD was March 15, 2006.  Even if the Board were to determine that entitlement to service connection for PTSD arose before March 15, 2006, the regulations require that the later date be assigned.  As such, the earliest effective date assignable is March 15, 2006.  As such, the Board finds that an effective date prior to March 15, 2006 for the award of service connection of PTSD is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an effective date prior to March 15, 2006 for the award of service connection for PTSD, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56.


ORDER

A rating of 50 percent, but not more, for PTSD prior to August 23, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for PTSD on and after August 23, 2007 is denied.

An effective date prior to August 23, 2007 for the award of a 50 percent rating for PTSD is dismissed.



REMAND

In March 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD.  In a July 2007 rating decision, this claim was reopened and granted, and a 30 percent rating was assigned thereto, effective March 15, 2006.  (Herein, the Board granted an initial rating of 50 percent, but not more, for the Veteran's service-connected PTSD for the entire period prior to August 23, 2007.).  In September 2006, the Veteran submitted a notice of disagreement with the July 2007 rating decision, seeking a higher initial rating.  In essence, the Veteran's notice of disagreement was a claim of entitlement to an initial rating in excess of 30 percent for his service-connected PTSD.

At the time the Veteran submitted the September 2006 notice of disagreement, the evidence of record demonstrated that the Veteran was unemployed and that he was receiving Social Security disability benefits due, in part, to an anxiety disorder.  Generally, if a veteran or the record reasonably raises the question of whether that veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether that veteran's unemployability was a result of that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  As such, the Board finds that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU) consequent to the Veteran's September 2006 notice of disagreement and, thus, said claim is within the Board's jurisdiction.  Id.

In addition to the claim of entitlement to TDIU stemming from his claim of entitlement to an increased initial rating for his service-connected PTSD, the Veteran submitted a separate claim of entitlement to TDIU in February 2009.  Ultimately, the RO granted this second TDIU claim via a January 2012 rating decision, and assigned an effective date of January 7, 2010 thereto.  Although the RO granted the benefits sought on appeal for the period of time on and after January 7, 2010, the issue of entitlement to TDIU prior to January 7, 2010 is still pending by virtue of the reasonably raised TDIU claim.

In rendering the decision regarding the Veteran's February 2009 claim of entitlement to TDIU, the RO only considered evidence in and after December 2008.  As such, the RO has not adjudicated the issue of whether the Veteran is entitled to TDIU prior to January 7, 2010, taking into consideration the evidence of record dated prior to December 2008.  In order to afford the Veteran due process, the Board finds that a remand is warranted in order for the RO to address this claim in the first instance.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to TDIU prior to January 7, 2010.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

2.  The RO must then adjudicate the issue of entitlement to TDIU prior to January 7, 2010.  In so doing, the RO must incorporate the increased rating for the Veteran's service-connected PTSD granted herein, and all of the relevant evidence associated with the reasonably raised claim of entitlement to TDIU.  

2.  If, in the course of readjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevented him from following a substantially gainful occupation prior to January 7, 2010, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


